DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong One
Claim 1 recites identifying an order of an event with respect to a plurality of events based on a consensus protocol using a relationship of the event to a set of descendant events of the event.  This is an abstract idea, see MPEP 2106.04(a)(2), section II.C, where “following rules or instructions” allows consensus as to the order of events to be reached.
Step 2A, Prong Two
This judicial exception is not integrated into a practical application because the additional elements of a processor and memory are generic computer components, see MPEP 2106.05(b), receiving the event is mere data gathering, see MPEP 2106.05(g), that the event is an event of a distributed database is a field of use limitation, see MPEP 2106.05(h), and storing the ordering is insignificant, as all uses of the judicial exception require storing the ordering such that it can be used, see MPEP 2106.05(g). 
Step 2B
see MPEP 2106.05(b), receiving the event is mere data gathering, see MPEP 2106.05(g), that the event is an event of a distributed database is a field of use limitation, see MPEP 2106.05(h), and storing the ordering is insignificant, as all uses of the judicial exception require storing the ordering such that it can be used, see MPEP 2106.05(g).  As well, receiving an event is well-understood, routine, and conventional.  See MPEP 2106.05(d), section II.
Dependent Claims
The limitations of claims 2-5 and 9 are details of the rules to follow to carry out the consensus protocol, and therefore are themselves part of the judicial exception.
As per claim 6, a synchronization process – ensuring that records are the same at two locations – is a fundamental recordkeeping practice, and is abstract.  See MPEP 2106.04(a)(2), section II.C.  Performing synchronization on a computer is a field of use limitation.  See MPEP 2106.05(b).  Using a DAG as recordkeeping is capable of being practiced using pen and paper.  See, e.g., Fig. 14.

Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong One
Claim 10 recites updating, based on an event, a DAG including a representation of a plurality of events, defining a partial order of an event with respect to the plurality of events based on the DAG, and later identifying a consensus order of the event with a set of events based on the partial order and a consensus protocol using a relationship of the event to each event from the set of events.  This is an abstract idea, see MPEP 2106.04(a)(2), section II.C, where “following rules or instructions” allows See Fig. 14.
Step 2A, Prong Two
This judicial exception is not integrated into a practical application because the additional elements of a processor and memory are generic computer components, see MPEP 2106.05(b), receiving the event and receiving the set of events is mere data gathering, see MPEP 2106.05(g), that the event is an event of a distributed database is a field of use limitation, see MPEP 2106.05(h), and storing the ordering is insignificant, as all uses of the judicial exception require storing the ordering such that it can be used, see MPEP 2106.05(g). 
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor and memory are generic computer components, see MPEP 2106.05(b), receiving the event and receiving the set of events is mere data gathering, see MPEP 2106.05(g), that the event is an event of a distributed database is a field of use limitation, see MPEP 2106.05(h), and storing the ordering is insignificant, as all uses of the judicial exception require storing the ordering such that it can be used, see MPEP 2106.05(g).  As well, receiving an event is well-understood, routine, and conventional.  See MPEP 2106.05(d), section II.
Dependent Claims
The limitations of claims 11-14 are details of the rules to follow to carry out the consensus protocol, and therefore are themselves part of the judicial exception.

Claims 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong One
Claim 17 recites updating, based on an event, a DAG including a representation of a plurality of events, identifying a consensus order of the event with a set of events based on a consensus protocol and the DAG.  This is an abstract idea, see MPEP 2106.04(a)(2), section II.C, where “following rules or instructions” allows consensus as to the order of events to be reached.  The DAG representation is capable of being practiced using pen and paper.  See Fig. 14.  A synchronization process – ensuring that records are the same at two locations – is a fundamental recordkeeping practice, and is abstract.  See MPEP 2106.04(a)(2), section II.C.
Step 2A, Prong Two
This judicial exception is not integrated into a practical application because the additional elements of a processor and memory are generic computer components, see MPEP 2106.05(b), receiving the event, see MPEP 2106.05(g), that the event is an event of a distributed database is a field of use limitation, see MPEP 2106.05(h), sending the event is insignificant post-solution activity, see MPEP 2106.05(g), inasmuch as any practice of synchronizing events on a computer will require sending the event, and storing the ordering is insignificant, as all uses of the judicial exception require storing the ordering such that it can be used, see MPEP 2106.05(g). 
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor and memory are generic computer components, see MPEP 2106.05(b), receiving the event, see MPEP 2106.05(g), that the event is an event of a distributed database is a field of use limitation, see MPEP 2106.05(h), sending the event is insignificant post-solution activity, see MPEP 2106.05(g), inasmuch as any practice of synchronizing events on a computer will require sending the event, and storing the ordering is insignificant, as all uses of the judicial exception require storing the ordering such that it can see MPEP 2106.05(g).  As well, sending and receiving an event is well-understood, routine, and conventional.  See MPEP 2106.05(d), section II.
Dependent Claims
The limitations of claims 11-14 are details of the rules to follow to carry out the consensus protocol, and therefore are themselves part of the judicial exception.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,572,455. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1
‘455 claim 1
receive an event defined by a compute device from a plurality of compute devices implementing a distributed database
receive, at a second time after the first time, a signal representing a second distributed database event (1) defined by a second compute device from the plurality of compute devices and (2) linked to a second plurality of distributed database events
identify an order of the event with respect to a plurality of events based on a consensus protocol using a relationship of the event to a set of descendant events of the event
identify an order of distributed database events within a third plurality of distributed database events based at least in part on a value of a first attribute for each distributed database event from the third plurality of distributed database events, the value of the first attribute for each distributed database event from the third plurality of distributed database events being based on a relationship between that distributed database event and a set of distributed database events including descendants of that distributed database event, each distributed database event from the set of distributed database events being associated with a second attribute that is common with the remaining distributed database events from the set of distributed database 

store in the memory the order associated with the third plurality of distributed database events


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,747,753. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 10
‘753 claim 1
receive, at a first time, an event defined by a compute device from a plurality of compute devices implementing a distributed database
“define, at a first time, a first event linked to a first plurality of events”

update, based on the event, a directed acyclic graph (DAG) including a representation of a plurality of events
“the first compute device configured to store in the memory a set of events using the instance of the distributed DAG”
define a partial order of the event with respect to the plurality of events based on the DAG
“define, at a first time, a first event linked to a first plurality of events”, where the links define an ordering between the first event and the events in the first plurality of events
receive a set of events during a time period after the first time
“receive, at a second time after the first time, a signal representing a second distributed database event (1) defined by a second compute device from the plurality of compute devices and (2) linked to a second plurality of distributed database events”
identify, at a second time after the time period, a consensus order of the event with respect to the plurality of events based on the partial order and a consensus protocol using a relationship of the event to each event from the set of events
“identify, via a consensus algorithm, an order of each event from a third plurality of events relative to the remaining events from the third plurality of events based at least on the first plurality of events and the second plurality of events, each event from the third plurality of events being from at least one of the first plurality of events or the second plurality of events”
store in the memory the consensus order of the event with respect to the plurality of events.
“store, in the memory and using the instance of the distributed DAG, the third event as part of the set of events and the order associated with the third plurality of events”


Allowable Subject Matter
Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach, with respect to claim 1, a consensus protocol defining an order of a first event with respect to other events based on a relationship of the first event to a set of descendent events of the first event, does not teach, with respect to claim 10, a consensus protocol defining an order of a first event with respect to a first set of events based on a partial ordering of the first event and the first set of events, and a consensus protocol using a relationship with the first event and a second set of events, and does not teach, with respect to claim 17, after a first compute device updates a DAG based on an event received from a second compute device, determining, from the DAG, a set of events to send to the second compute device, and then identifying an order of the events based on a consensus protocol.
As per claims 7-8 and 15-16, calculating a state value associated with events associated with the consensus order, and notifying other devices of the consensus order using the state value, is not an abstract idea, see MPEP 2106.04(a)(2), section III.A; Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1148 (Fed. Cir. 2016) (“[The] invention involves a several-step manipulation of data that, except in its most simplistic form, could not conceivably be performed in the human mind or with pencil and paper.”) (citation omitted).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159